Title: Jefferson’s Instructions to Adrien Petit, [ca. 2 July 1787]
From: Jefferson, Thomas
To: Petit, Adrien



[ca. 2 July 1787]

Le moment de votre arrivée à Londres, allez chez M. Adams et donnez lui les lettres à son adresse.
Allez aussi chez Monsr. Stockdale libraire, donnez lui la lettre à son adresse et la planche et la carte, et avertissez-le du moment de votre depart de Londres. Il vous chargera des livres pour moi.
Allez aussi chez M. Beckett pour commander le bois de lit. Il tient magazin de malles, bois de lit &c. Vous le trouverez dans le Haymarket, ou Pall-Mall. John, qui etoit mon domestique, peut bien le vous indiquer. Demandez à M. Beckett son adresse, áfin que je puisse m’adresser à lui ci-apres pour des choses de son genre.
Tout-ça le soir de votre arrivée.
Remettez les lettres à Monsr. Boulton, et à Madme. Cosway.
Achetez moi 4. etuis de cure-dents selon le modele et 6. paires de bas de coton, de la grandeur et qualité de celui que je vous donne. Je les ai payé 5/ la paire. Demandez à Madame Smith ou à Madame Adams si elles connoissent les ordres que M. Smith pourroit avoir donné relativement au clavecin. Allez aussi chez M. Kirkman qui l’a fait. Il demeure No. 19, Broad Street, Carnaby Market, et demandez lui si le clavecin est expedie, et quand et par quelle occasion. Si elle n’est pas expedié, prenez des mesures pour la faire expedier à Rouen à l’adresse de M. Garvey.
M. Smith devoit m’envoyer les portraits de Sr. Walter Raleigh, de M. Adams et la mien qui est chez M. Brown. Vous pouvez les apporter dans la diligence.
 